UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-02280) Exact name of registrant as specified in charter:	Putnam Convertible Securities Fund Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant's telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	October 31, 2016 Date of reporting period:	January 31, 2016 Item 1. Schedule of Investments: Putnam Convertible Securities Fund The fund's portfolio 1/31/16 (Unaudited) CONVERTIBLE BONDS AND NOTES (68.9%) (a) Principal amount Value Automotive (1.1%) Navistar International Corp. cv. sr. unsec. sub. bonds 4 3/4s, 2019 $8,116,000 $3,378,285 Tesla Motors, Inc. cv. sr. unsec. sub. notes 1 1/4s, 2021 5,050,000 4,058,938 Biotechnology (5.5%) Aegerion Pharmaceuticals, Inc. cv. sr. unsec. bonds 2s, 2019 3,521,000 2,169,816 AMAG Pharmaceuticals, Inc. cv. sr. unsec. unsub. notes 2 1/2s, 2019 4,685,000 4,898,753 ARIAD Pharmaceuticals, Inc. 144A cv. sr. unsec. notes 3 5/8s, 2019 4,485,000 4,011,272 BioMarin Pharmaceutical, Inc. cv. sr. unsec. sub. notes 1 1/2s, 2020 5,714,000 6,303,256 Emergent BioSolutions, Inc. cv. sr. unsec. unsub. bonds 2 7/8s, 2021 3,135,000 4,075,500 Gilead Sciences, Inc. cv. sr. unsec. notes 1 5/8s, 2016 2,183,000 8,044,355 Medicines Co. (The) cv. sr. unsec. notes 2 1/2s, 2022 3,220,000 3,823,750 Merrimack Pharmaceuticals, Inc. cv. sr. unsec. unsub. notes 4 1/2s, 2020 2,359,000 2,897,147 United Therapeutics Corp. cv. sr. unsec. notes 1s, 2016 905,000 2,326,416 Broadcasting (1.3%) Liberty Media Corp. cv. sr. unsec. bonds 1 3/8s, 2023 9,841,000 9,287,444 Commercial and consumer services (5.9%) Carriage Services, Inc. cv. unsec. sub. bonds 2 3/4s, 2021 2,725,000 3,033,266 Ctrip.com International, Ltd. 144A cv. sr. unsec. notes 1.99s, 2025 (China) 3,536,000 3,776,890 Euronet Worldwide, Inc. cv. sr. unsec. bonds 1 1/2s, 2044 5,704,000 7,069,395 Huron Consulting Group, Inc. cv. sr. unsec. unsub. notes 1 1/4s, 2019 5,241,000 4,946,194 Macquarie Infrastructure Corp. cv. sr. unsec. sub. notes 2 7/8s, 2019 7,895,000 8,600,616 Priceline Group, Inc. (The) cv. sr. unsec. bonds 0.9s, 2021 7,205,000 6,939,316 Priceline Group, Inc. (The) cv. sr. unsec. unsub. notes 1s, 2018 5,111,000 6,471,804 Communications equipment (1.0%) Ciena Corp. 144A cv. sr. unsec. notes 3 3/4s, 2018 4,944,000 5,626,890 Novatel Wireless, Inc. 144A cv. sr. unsec. unsub. notes 5 1/2s, 2020 2,166,000 1,195,361 Computers (7.0%) Akamai Technologies, Inc. cv. sr. unsec. bonds zero %, 2019 4,239,000 3,963,465 Avid Technology, Inc. 144A cv. sr. unsec. notes 2s, 2020 5,874,000 3,649,223 Brocade Communications Systems, Inc. cv. company guaranty sr. unsec. notes 1 3/8s, 2020 6,630,000 6,149,325 Citrix Systems, Inc. cv. sr. unsec. notes 0 1/2s, 2019 7,295,000 7,687,106 Electronics For Imaging, Inc. cv. sr. unsec. unsub. bonds 0 3/4s, 2019 6,880,000 6,923,000 Infinera Corp. 144A cv. sr. unsec. unsub. bonds 1 3/4s, 2018 3,087,000 4,204,108 Spansion, LLC company guaranty cv. sr. unsec. bonds 2s, 2020 1,330,000 2,036,563 Synchronoss Technologies, Inc. cv. sr. unsec. notes 0 3/4s, 2019 6,522,000 6,199,976 Verint Systems, Inc. cv. sr. unsec. notes 1 1/2s, 2021 8,644,000 7,887,650 Conglomerates (1.0%) Siemens Financieringsmaatschappij NV cv. company guaranty sr. unsec. bonds 1.65s, 2019 (Netherlands) 6,750,000 7,248,150 Construction (0.5%) Cemex SAB de CV cv. unsec. sub. notes 3 3/4s, 2018 (Mexico) 4,340,000 3,664,588 Consumer (1.3%) Jarden Corp. cv. company guaranty sr. unsec. sub. bonds 1 7/8s, 2018 1,631,000 2,756,390 Jarden Corp. cv. company guaranty sr. unsec. sub. bonds 1 1/8s, 2034 5,314,000 6,194,131 Consumer finance (0.9%) Encore Capital Group, Inc. cv. company guaranty sr. unsec. bonds 3s, 2020 5,263,000 3,453,844 PRA Group, Inc. cv. sr. unsec. unsub. bonds 3s, 2020 3,944,000 3,078,785 Electronics (9.2%) GT Advanced Technologies, Inc. cv. sr. unsec. sub. notes 3s, 2020 (In default) (NON) 2,944,000 7,360 Intel Corp. cv. jr. unsec. sub. notes 3 1/4s, 2039 8,990,000 13,764,589 Microchip Technology, Inc. 144A cv. sr. unsec. sub. notes Ser. G, 1 5/8s, 2025 11,697,000 11,309,829 Micron Technology, Inc. cv. sr. unsec. bonds 3s, 2043 6,270,000 4,400,756 Micron Technology, Inc. cv. sr. unsec. bonds Ser. E, 1 5/8s, 2033 2,748,000 3,356,132 NVIDIA Corp. cv. sr. unsec. bonds 1s, 2018 5,956,000 8,948,890 NXP Semiconductors NV cv. sr. unsec. bonds 1s, 2019 8,229,000 8,671,309 ON Semiconductor Corp. cv. company guaranty sr. unsec. sub. notes Ser. B, 2 5/8s, 2026 8,992,000 9,615,820 TTM Technologies, Inc. cv. sr. unsec. notes 1 3/4s, 2020 4,270,000 3,440,019 Energy (oil field) (0.7%) Hornbeck Offshore Services, Inc. cv. company guaranty sr. unsec. notes 1 1/2s, 2019 3,239,000 1,702,499 SEACOR Holdings, Inc. cv. sr. unsec. unsub. bonds 2 1/2s, 2027 3,928,000 3,370,715 Entertainment (2.1%) Live Nation Entertainment, Inc. cv. sr. unsec. bonds 2 1/2s, 2019 10,653,000 10,519,838 TiVo, Inc. cv. sr. unsec. bonds 2s, 2021 4,392,000 3,713,985 Financial (0.8%) Radian Group, Inc. cv. sr. unsec. notes 2 1/4s, 2019 4,880,000 5,294,800 Health-care services (2.5%) Brookdale Senior Living, Inc. cv. sr. unsec. unsub. notes 2 3/4s, 2018 7,172,000 6,907,533 HealthSouth Corp. cv. sr. unsec. sub. notes 2s, 2043 3,819,000 4,112,586 Medidata Solutions, Inc. cv. sr. unsec. notes 1s, 2018 6,173,000 6,292,602 Homebuilding (0.3%) Lennar Corp. 144A cv. company guaranty sr. unsec. notes 2 3/4s, 2020 1,184,000 2,244,420 Insurance (0.9%) Fidelity National Financial, Inc. cv. sr. unsec. unsub. notes 4 1/4s, 2018 3,665,000 6,587,838 Investment banking/Brokerage (1.4%) Ares Capital Corp. cv. sr. unsec. notes 5 3/4s, 2016 9,532,000 9,532,000 Manufacturing (0.5%) General Cable Corp. cv. unsec. sub. notes stepped-coupon 4 1/2s (2 1/4s, 11/15/19) 2029 (STP) 7,566,000 3,825,559 Media (1.0%) Liberty Interactive, LLC cv. sr. unsec. unsub. bonds 0 3/4s, 2043 4,404,000 6,655,545 Medical technology (2.3%) China Medical Technologies, Inc. cv. sr. unsec. bonds Ser. CMT, 4s, 2016 (China) (In default) (F) (NON) 3,213,000 257,040 China Medical Technologies, Inc. 144A cv. sr. unsec. notes 6 1/4s, 2016 (China) (In default) (F) (NON) 3,544,000 248,080 Hologic, Inc. cv. sr. unsec. unsub. notes stepped-coupon 2s (0s, 3/1/18) 2042 (STP) 5,185,000 6,364,588 Insulet Corp. cv. sr. unsec. notes 2s, 2019 3,660,000 3,584,513 Wright Medical Group, Inc. 144A cv. sr. unsec. notes 2s, 2020 5,606,000 5,308,181 Oil and gas (1.6%) Chesapeake Energy Corp. cv. company guaranty sr. unsec. notes 2 1/4s, 2038 6,599,000 2,033,317 Cobalt International Energy, Inc. cv. sr. unsec. unsub. notes 2 5/8s, 2019 3,967,000 2,005,814 Stone Energy Corp. cv. company guaranty sr. unsec. sub. notes 1 3/4s, 2017 5,345,000 3,136,847 Whiting Petroleum Corp. 144A cv. company guaranty sr. unsec. unsub. notes 1 1/4s, 2020 7,847,000 4,252,093 Pharmaceuticals (4.0%) Impax Laboratories, Inc. 144A cv. sr. unsec. notes 2s, 2022 6,080,000 5,643,000 Jazz Investments I, Ltd. cv. company guaranty sr. unsec. sub. bonds 1 7/8s, 2021 (Ireland) 15,736,000 16,001,545 Teligent, Inc. cv. sr. unsec. notes 3 3/4s, 2019 4,570,000 4,021,600 TESARO, Inc. cv. sr. unsec. notes 3s, 2021 1,920,000 2,376,000 Real estate (3.3%) Blackstone Mortgage Trust, Inc. cv. sr. unsec. unsub. notes 5 1/4s, 2018 (R) 7,045,000 6,952,534 Forest City Enterprises, Inc. cv. sr. unsec. notes 4 1/4s, 2018 8,565,000 9,314,438 Starwood Property Trust, Inc. cv. sr. unsec. unsub. notes 4s, 2019 (R) 6,825,000 6,825,000 Retail (0.9%) GNC Holdings, Inc. 144A cv. company guaranty sr. unsec. notes 1 1/2s, 2020 8,229,000 6,223,181 Semiconductor (1.8%) Jazz US Holdings, Inc. cv. company guaranty sr. unsec. notes 8s, 2018 1,523,000 2,185,505 Novellus Systems, Inc. cv. company guaranty sr. unsec. notes 2 5/8s, 2041 4,815,000 10,274,006 Shipping (1.2%) Atlas Air Worldwide Holdings, Inc. cv. sr. unsec. bonds 2 1/4s, 2022 1,790,000 1,380,538 Scorpio Tankers, Inc. 144A cv. sr. unsec. sub. notes 2 3/8s, 2019 8,811,000 6,778,963 Software (1.9%) Red Hat, Inc. cv. sr. unsec. unsub. bonds 0 1/4s, 2019 6,745,000 7,997,041 Safeguard Scientifics, Inc. cv. sr. unsec. bonds 5 1/4s, 2018 4,945,000 5,254,063 Staffing (0.6%) Monster Worldwide, Inc. cv. sr. unsec. notes 3 1/2s, 2019 3,785,000 4,338,556 Technology services (4.6%) FireEye, Inc. 144A cv. sr. unsec. notes Ser. B, 1 5/8s, 2035 5,405,000 4,124,691 j2 Global, Inc. cv. sr. unsec. notes 3 1/4s, 2029 6,115,000 7,372,397 salesforce.com, Inc. cv. sr. unsec. unsub. notes 0 1/4s, 2018 8,745,000 10,362,825 Twitter, Inc. cv. sr. unsec. unsub. bonds 1s, 2021 5,155,000 4,178,772 Yahoo!, Inc. cv. sr. unsec. bonds zero %, 2018 6,405,000 6,176,822 Telecommunications (—%) Powerwave Technologies, Inc. cv. unsec. sub. notes 3 7/8s, 2027 (In default) (F) (NON) 5,121,000 512 Tobacco (1.0%) Vector Group, Ltd. cv. sr. unsec. sub. FRN 2 1/2s, 2019 4,815,000 7,233,262 Transportation services (0.8%) Echo Global Logistics, Inc. cv. sr. unsec. notes 2 1/2s, 2020 6,286,000 5,421,675 Total convertible bonds and notes (cost $515,755,049) CONVERTIBLE PREFERRED STOCKS (24.7%) (a) Shares Value Automotive (0.9%) Fiat Chrysler Automobiles NV Ser. FCAU, $7.875 cv. pfd. (United Kingdom) 102,478 $6,609,831 Banking (2.6%) Bank of America Corp. Ser. L, 7.25% cv. pfd. 6,060 6,635,700 Wells Fargo & Co. Ser. L, 7.50% cv. pfd. 9,680 11,325,600 Consumer (0.6%) Stanley Black & Decker, Inc. $6.25 cv. pfd. 40,490 4,272,100 Electric utilities (2.2%) Dominion Resources, Inc./VA $3.188 cv. pfd. 111,643 5,555,356 Exelon Corp. $3.25 cv. pfd. 219,668 9,458,904 Financial (1.0%) AMG Capital Trust II $2.575 cv. pfd. 136,495 6,824,750 Food (1.5%) Tyson Foods, Inc. $2.375 cv. pfd. 169,458 10,187,815 Health-care services (1.2%) Anthem, Inc. $2.63 cv. pfd. 192,539 8,489,045 Insurance (0.7%) Maiden Holdings, Ltd. Ser. B, $3.625 cv. pfd. (Bermuda) 105,197 5,035,780 Medical technology (0.7%) Alere, Inc. Ser. B, 3.00% cv. pfd. 18,445 5,172,670 Oil and gas (0.3%) Halcon Resources Corp. Ser. A, 5.75% cv. pfd. 3,717 64,118 Southwestern Energy Co. Ser. B, $3.125 cv. pfd. 92,223 1,881,349 Pharmaceuticals (5.1%) Allergan PLC Ser. A, 5.50% cv. pfd. 23,530 22,313,264 Teva Pharmaceutical Industries, Ltd. 7.00% cv. pfd. (Israel) (NON) 13,083 12,769,008 Power producers (0.3%) Dynegy, Inc. Ser. A, $5.375 cv. pfd. 49,979 2,169,089 Real estate (1.7%) Alexandria Real Estate Equities, Inc. Ser. D, $1.75 cv. pfd. (R) 265,512 7,172,966 iStar, Inc. $2.25 cv. pfd. 106,950 4,575,963 Regional Bells (1.0%) Frontier Communications Corp. Ser. A, $11.125 cum. cv. pfd. 79,860 7,132,496 Telecommunications (4.3%) American Tower Corp. $5.50 cv. pfd. (R) 116,265 11,513,715 Crown Castle International Corp. Ser. A, $4.50 cv. pfd. (R) 69,952 7,414,212 Iridium Communications, Inc. Ser. B, 6.75% cv. pfd. 6,048 1,635,984 T-Mobile US, Inc. Ser. A, $2.75 cv. pfd. 136,261 9,410,185 Waste Management (0.6%) Stericycle, Inc. $5.25 cv. pfd. 49,537 4,505,886 Total convertible preferred stocks (cost $182,116,457) COMMON STOCKS (1.4%) (a) Shares Value Alphabet, Inc. Class C (NON) 2,885 $2,143,411 Amazon.com, Inc. (NON) 3,215 1,887,205 Brazil Ethanol, Inc. 144A (Units) (F) 312,500 31 DISH Network Corp. Class A (NON) 27,215 1,313,668 Gulfport Energy Corp. (NON) 69,600 2,056,680 PulteGroup, Inc. 130,520 2,187,515 Total common stocks (cost $12,545,024) CORPORATE BONDS AND NOTES (0.1%) (a) Principal amount Value Avaya, Inc. 144A company guaranty notes 10 1/2s, 2021 $4,095,000 $1,023,750 Total corporate bonds and notes (cost $3,533,476) SHORT-TERM INVESTMENTS (3.1%) (a) Shares Value Putnam Short Term Investment Fund 0.39% (AFF) 21,827,204 $21,827,204 Total short-term investments (cost $21,827,204) TOTAL INVESTMENTS Total investments (cost $735,777,210) (b) Key to holding's abbreviations FRN Floating Rate Notes: the rate shown is the current interest rate or yield at the close of the reporting period Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from November 1, 2015 through January 31, 2016 (the reporting period). Within the following notes to the portfolio, references to "ASC 820" represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to "Putnam Management" represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to "OTC", if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $696,557,831. (b) The aggregate identified cost on a tax basis is $737,789,121, resulting in gross unrealized appreciation and depreciation of $40,375,710 and $93,666,590, respectively, or net unrealized depreciation of $53,290,880. (NON) This security is non-income-producing. (STP) The interest rate and date shown parenthetically represent the new interest rate to be paid and the date the fund will begin accruing interest at this rate. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Short Term Investment Fund* $43,173,386 $77,373,948 $98,720,130 $22,543 $21,827,204 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (F) This security is valued by Putnam Management at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. (R) Real Estate Investment Trust. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. Security valuation: Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund's assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value, and are classified as Level 2 securities. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund's investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund's net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Communication services $1,313,668 $— $— Consumer cyclicals 4,074,720 — — Energy 2,056,680 — 31 Technology 2,143,411 — — Total common stocks — 31 Convertible bonds and notes — 479,427,359 505,632 Convertible preferred stocks 14,946,357 157,179,429 — Corporate bonds and notes — 1,023,750 — Short-term investments 21,827,204 — — Totals by level * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. Transfers between Level 1 and Level 2 during the reporting period, totaling $9,410,185, are the result of changing to a pricing service as the source for the securities prices. At the start and close of the reporting period, Level 3 investments in securities represented less than 1% of the fund's net assets and were not considered a significant portion of the fund's portfolio. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Convertible Securities Fund By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: March 25, 2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: March 25, 2016 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: March 25, 2016
